Citation Nr: 0115182	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO. 97-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased rating for service-connected bipolar 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1987 and from September 1989 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  This case was previously before the 
Board and was remanded in February 2000 for additional 
development.  


FINDING OF FACT

The veteran's service-connected bipolar disorder is 
manifested by some depression and anxiety, impulsivity, some 
disturbance of sleep patterns, anger and irritability, 
resulting in no more than occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9432 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes five 
VA examination reports, as well as VA outpatient records, 
private medical records, and the veteran's service medical 
records.  Significantly, the RO was able to obtain further VA 
records on remand.  The Board also notes that the RO 
scheduled the veteran for a VA examination in May 2000, but 
he failed to report.  The record shows that he also failed to 
report for prior examinations in January 1998 and April 1999.  
The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal and that 
no useful purpose would be served by further delaying 
appellate review for any additional action.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
bipolar disorder.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Specifically, further remand for 
rescheduling of the missed VA examination is not warranted 
where the veteran failed to appear for a previously scheduled 
examination and has submitted updated medical records to the 
Board for consideration.  Moreover, given the completeness of 
the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected bipolar disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bipolar disorder has been 
rated by the RO under the provisions of Diagnostic Code 9432.  
Under this Code, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
warranted.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  

The record shows that service connection for bipolar disorder 
with psychotic features was established by rating decision in 
August 1995.  A 30 percent rating was assigned.  After a 
periodic VA examination was conducted in March 1997, the RO 
continued the 30 percent rating, and the present appeal 
ensued. 

The report of the March 1997 VA examination reveals that the 
veteran was on medication for his psychiatric disability.  He 
reported that his concentration was poor and that at times he 
had difficulty answering questions and working.  It was 
reported that he was working a full time job which he had had 
for 14 months.  He reported a decrease in work efficiency.  
He also reported impulsivity and irritability.  He also 
indicated that he had intermittent suicidal and homicidal 
thoughts.  On mental status examination, hygiene was reported 
to be good and he was cooperative with good eye contact.  He 
was logical and sequential in thought processes.  The 
examiner reported that the veteran was not actually suicidal 
or homicidal at that time.  No current psychotic features 
were reported.  The veteran indicated that auditory 
hallucinations had not been present for the past several 
months and that visual hallucinations had decreased.  He 
reported feeling somewhat paranoid.  Insight and judgment 
were considered adequate.  The pertinent diagnosis was 
bipolar affective disorder, not in full remission.  A global 
assessment of functioning (GAF) score of 55 was assigned.  
The examiner commented that approximately a month prior, the 
GAF score was lower secondary to prolonged suicidal ideation, 
but that such ideation was intermittently present.  

Medical reports document continuing psychiatric problems in 
April and May 1997.  The veteran was hospitalized in June 
1997 as an elective admission for an exacerbation of symptoms 
after treatment with Prozac.  The veteran related 
irritability, a "flight of ideas," increased energy and a 
decreased need for sleep.  He reported experiencing violent 
impulses towards his wife, but had not acted upon them.  He 
denied current suicidal or homicidal ideation, but did have 
some auditory hallucinations and paranoia.  The veteran 
reported that he continued to work for the state at the post 
office.  Over the course of the hospitalization, the veteran 
reported improvement in his sleep pattern and mood stability, 
although he admitted to some homicidal ideation towards his 
employer.  The physician encouraged the veteran to pursue 
other employment, which would be less stressful.  A GAF score 
of 60 was reported on discharge. 

At a personal hearing in December 1997, the veteran testified 
that his psychiatric disorder had led to his leaving his 
employment in May 1997.  He reported that he was not looking 
for employment, but was attending school on a part time 
basis.  

At the time of a September 1999 examination at a Naval 
Hospital, the veteran reported that the only significant 
recent psychiatric event was a period of paranoia at the end 
of 1998.  Irritability, racing thoughts, physical agitation, 
and frequent anger were said to be controlled by exercise, 
reading, and prayer.  The veteran claimed that these symptoms 
were not a hindrance to him, and that he in fact liked his 
chronic manic symptoms.  The psychologist's report indicated 
that the veteran was attending Michigan State University, 
where he was studying sociology and maintained a 3.7 grade 
point average, although he did not like sitting in the front 
of the class because it made him paranoid.  Impulsive 
spending had been controlled.  The veteran reported 
socializing with people from AA, and airbrushing, hunting, 
and performing open-mike comedy were hobbies.  No memory 
deficits were noted.  The psychologist found that the bipolar 
disorder was significantly compromising, and the 
symptomatology hindered his reality orientation and prevented 
a return to full military duty.  The prognosis for 
improvement was poor and his psychological functioning was 
noted as being likely to affect his chances for gainful 
employment.

The symptoms reported by treating and examining physicians, 
as related to them by the veteran, have been very consistent 
over the course of the appeal.  He complains of irritability, 
impulsivity, anger, sleep disturbances, and racing thoughts.  
He reported some intermittent suicidal ideation prior to 
March 1997, but denied such thoughts since that time.  He 
socializes with people from AA, and engages in various 
hobbies.  The GAF scores indicate not more than a moderate 
impairment.  In this regard, the Board notes that the Global 
Assessment of Functioning (GAF) scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A 71-80 rating 
indicates "If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors...; no more than 
slight impairment in social, occupational, or school 
functioning."  A 81-90 score indicates "absent or minimal 
symptoms..., good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns." 

Significantly, there is no persuasive objective evidence that 
the veteran's bipolar disorder prevents him from obtaining 
and retaining substantially gainful employment.  Although he 
apparently left his position with the state due to a problem 
adjusting to new medication, both the doctor recommending 
medical leave and the doctor who examined him when he was 
removed from Prozac contemplated that he would and could 
continue to work.  They did, however, suggest that he pursue 
less stressful employment.  The veteran claims that he has 
not returned to work since June 1997, but the evidence 
indicates that this is by choice and not due to his bipolar 
disorder.  The veteran has enrolled in school and maintains a 
very respectable grade point average.  

The Board again notes that the veteran failed to report for 
recently scheduled VA examination which would have added 
additional insight into the veteran's disability picture.  
The Board must therefore base its decision on the evidence of 
record.  After reviewing the overall record, the Board is 
compelled to conclude that the severity of veteran's 
disability is adequately reflected by the current 30 percent 
rating.  The veteran's decreases in efficiency and social 
ability are best described as occasional or intermittent.  He 
generally functions satisfactorily and shows normal 
conversational, behavioral, and hygienic habits.  Depression, 
anxiety, and suspiciousness are present, but do not generally 
hinder the veteran's ability to function.  There does not 
appear to be difficulty in understanding complex commands or 
impairment of short or long term memory.  Further, the record 
does not persuasively show impaired judgment or impaired 
abstract thinking.  While the record does show certain 
symptomatology, such as suicidal ideation, at certain times, 
the Board must consider the frequency, severity and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The Board believes that the 
overall psychiatric symptomatology shown by the evidence 
results in no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence suggests that the veteran 
is generally functioning satisfactorily.  Although the 
examiner who conducted the September 1999 examination 
commented that the veteran's bipolar disorder was 
significantly compromising, the actual findings on that 
examination as well as the other medical evidence does not 
show that the regulatory criteria for a rating in excess of 
30 percent have been met.  The Board must look to all of the 
evidence of record rather than rely solely on an examiner's 
assessment of the level of disability at the time of an 
examination.  38 C.F.R. § 4.126.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there is no 
evidence that the veteran's service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Finally, the Board stresses to the veteran that it does not 
doubt that he continues to suffer impairment related to his 
bipolar disorder.  However, the preponderance of the evidence 
is against a finding that the criteria for a rating in excess 
of 30 percent have been met at this time.  The veteran may 
always advance a new claim for an increased rating should his 
bipolar disorder increase in severity in the future. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

